Exhibit 10.9
December 9, 2008
(revised sent to Mark Pihart on December 12, 2008)
Via Email to John Paulson’s Legal Counsel
Personal and Confidential

To:   John Paulson

Re:   Separation Agreement and Release

Dear John:
As you know, your employment with MakeMusic, Inc. (“MakeMusic”) will end
effective at the close of business on December 31, 2008 as a result of your
resignation. The purpose of this Separation Agreement and Release letter
(“Agreement”) is to set forth the specific separation pay and benefits that
MakeMusic has agreed to provide to you, provided you agree to the terms and
conditions of this Agreement.
You are being provided this Agreement now for your review and initial agreement.
We ask that you indicate your agreement to this Agreement as soon as possible by
signing, dating and returning the first signature block at the end of this
Agreement. To finalize this Agreement, sometime between December 31, 2008 and
January 21, 2009, you must sign, date and return the second signature block at
the end of this Agreement.
By your signature below, you agree to the following terms and conditions:
     1. End of Employment.
          a. Your employment with MakeMusic will end effective at the close of
business on December 31, 2008. You will remain on MakeMusic’s payroll and
covered by MakeMusic’s benefits through December 31, 2008. You are to perform no
work on behalf of MakeMusic between November 24, 2008 and December 31, 2008,
unless expressly asked to do so by Ron Raup or the Board of Directors.
          b. Upon your receipt of your final paycheck which includes payment for
services through December 31, 2008, you will have received all wages owed to you
by virtue of your employment with MakeMusic or separation thereof. The final
paycheck for services will be paid to you on December 31, 2008.
          c. Upon your receipt of payment from MakeMusic in the amount of
$51,528.71, less applicable deductions and withholding, which represents payment
for 535.92 hours of accrued (accrued through December 31, 2008) and unused Paid
Time Off (PTO) at your regular rate, you will have received all PTO benefits
owed to you by virtue of your employment with MakeMusic or separation thereof.
The payment of your final PTO benefits will be paid to you on January 15, 2009.

 



--------------------------------------------------------------------------------



 



          d. MakeMusic will calculate your calendar year 2008 bonus in
accordance with the terms of the applicable Executive Compensation Plan as if
you had remained actively employed by MakeMusic through December 31, 2008. Your
2008 bonus will be the same as Ron Raup’s 2008 bonus and will be paid to you on
or before March 15, 2009.
          e. The COBRA period for continuation of your insurance coverage under
MakeMusic’s group plans will begin on January 1, 2009. Information regarding
your right to elect COBRA coverage will be sent to you via separate letter.
          f. Except as set forth below in Section 2.d., your rights with regard
your stock options with MakeMusic are governed by your separate stock option
agreements with MakeMusic.
          g. Effective November 24, 2008, you resigned from your positions as an
officer of MakeMusic and as a member of MakeMusic’s Board of Directors.
          h. Provided you are truthful in your application for unemployment
compensation benefits (that is, that you resigned at the request of MakeMusic),
MakeMusic will not contest your claim for unemployment benefits. MakeMusic
reserves the right, however, to correct any misstatements of fact and to respond
to any allegations which MakeMusic refutes.
You are not eligible for any other payments or benefits by virtue of your
employment with MakeMusic or separation thereof except for those expressly
described in this Agreement or otherwise provided by the terms of any benefit
plan. You will not receive the payments described in Section 2 if you (i) do not
sign and return this Agreement by the due date indicated, (ii) rescind this
Agreement after signing it, or (iii) violate any of the terms and conditions set
forth in this Agreement.
     2. Separation Pay and Benefits. Specifically in consideration of your
signing this Agreement and subject to the limitations, obligations, and other
provisions contained in this Agreement, MakeMusic agrees as follows:
          a. To pay you separation pay in the gross amount of One Hundred Eighty
Two Thousand Nine Hundred Fifty and 00/100 Dollars ($182,950), less applicable
deductions and withholding. Such separation pay will be paid to as follows:
$60,983.33 to be paid in a lump sum on or about July 15, 2009, and the remainder
to be paid to you in substantially equal installments on MakeMusic’s normal
payroll schedule beginning on or about August 1, 2009 and continuing until the
separation pay has been paid in full, with full payment being made no later than
January 31, 2010;
          b. To enter into a Consultant Agreement with you, attached as
Exhibit A, for the period January 1, 2009 through July 7, 2009, and to pay you a
consulting fee of $50,000 under such Agreement.
          c. Provided you timely elect COBRA coverage, to pay from January 1,
2009 through December 31, 2009, the employer portion of the COBRA premiums for
your current health insurance coverage under MakeMusic’s group health insurance
plan. You will continue to be

-2-



--------------------------------------------------------------------------------



 



responsible to pay your portion of the premiums for such health insurance
coverage during this period. MakeMusic will discontinue payments under this
Section 2.c. before December 31, 2009 if, and at such time as, you (1) are
covered or eligible to be covered under the health insurance policy of a new
employer, or (2) cease to participate, for whatever reason, in MakeMusic’s group
health insurance plan. By your signature below, you acknowledge and agree that
MakeMusic may modify or terminate its group health insurance plan at any time
and that you shall have the same right to participate in MakeMusic’s group
health insurance plan only as is provided on an equivalent basis to the
company’s executive employees. You further agree to promptly provide MakeMusic
notice if you become covered or eligible to be covered under the health
insurance policy of a new employer. You further agree that you must pay the full
amount of the premiums for any continuation coverage to which you may be
entitled under any other group insurance plan sponsored by MakeMusic.
          d. To execute the Amendments to Incentive Stock Option Agreement
attached hereto as Exhibit B to effect the following revisions:

              Option Grant Date   # Fully Vested Shares as of 12/31/2008  
Expiration Date
 
           
June 28, 2001
    6,000     December 31, 2009
 
           
July 7, 2003
    195,000     December 31, 2009 as to 105,300 shares and July 6, 2010 as to
89,700 shares
 
           
February 15, 2007
    37,500     December 31, 2009

Further, MakeMusic agrees to take all such action as is necessary to permit the
cashless exercise of the foregoing options through the cancellation of a
sufficient number of option shares to cover the cost of the exercise of the
remaining option shares including withholding for taxes and other customary
payroll deductions. The parties acknowledge that these amendments will result in
the foregoing options being treated as non-qualified stock options in accordance
with applicable IRS rules.
          e. To transfer ownership of the following MakeMusic property to you: a
computer, computer monitor, related computer accessories (to include a
projector, sound systems and an additional computer monitor), a desk, a desk
chair, IPhone, and saxophone. If there is any remaining current value to such
items, MakeMusic will loan these items to you until such time as there is no
remaining taxable value on these items, at which time MakeMusic will give the
items to you. MakeMusic requires that you remove all of MakeMusic’s confidential
and trade secret information from the computer that will be transferred to you,
and that you not use, disclose or keep any copies of such information.
          f. To continue to pay your currently monthly AT&T fees for the IPhone
through January 31, 2010.

-3-



--------------------------------------------------------------------------------



 



          g. To reimburse you for up to $15,000 in expenses incurred by you for
outplacement services provided by an outplacement firm and/or reasonable
domestic travel (coach airfare and accommodations) related to your efforts to
secure new employment. All expense reimbursement requests must be submitted in
writing, along with detailed documentation of your expenses, to MakeMusic on or
before December 31, 2009. Payment will be made to you within 30 calendar days of
MakeMusic’s receipt of your request and documentation. MakeMusic will
characterize such expenses as non-taxable expense reimbursements to you.
     3. Your Release of Claims. Specifically in consideration of the separation
pay and benefits described in Section 2, by signing this Agreement you, for
yourself and anyone who has or obtains legal rights or claims through you, agree
to the following:
          a. You hereby do release, agree not to sue, and forever discharge
MakeMusic (as defined below) of and from any and all manner of claims, demands,
actions, causes of action, administrative claims, liability, damages, claims for
punitive or liquidated damages, claims for attorney’s fees, costs and
disbursements, individual or class action claims, or demands of any kind
whatsoever, you have or might have against them or any of them, whether known or
unknown, in law or equity, contract or tort, arising out of or in connection
with your employment with MakeMusic, or the termination of that employment, or
otherwise, and however originating or existing, from the beginning of time
through the date of your signing this Agreement.
          b. This release includes, without limiting the generality of the
foregoing, any claims you may have for wages, bonuses, commissions, penalties,
deferred compensation, vacation pay, separation benefits, defamation, invasion
of privacy, negligence, emotional distress, breach of contract (including,
without limitation, any claim for breach of your Employment Agreement dated
October 19, 2000, as amended (herein after “Employment Agreement”)), estoppel,
improper discharge (based on contract, common law, or statute, including any
federal, state or local statute or ordinance prohibiting discrimination or
retaliation in employment), violation of the United States Constitution, the
Minnesota Constitution, the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., the Minnesota Human Rights Act, Minn. Stat. § 363A.01 et seq.,
Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq., the Family and Medical Leave
Act, 29 U.S.C. § 2601 et seq., the National Labor Relations Act, 29 U.S.C. § 151
et seq., the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101
et seq., the Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., the Fair Labor
Standards Act, any claim arising under Minn. Stat. Chapters 177 and 181, Minn.
Stat. § 176.82, and any claim for retaliation, harassment or discrimination
based on sex, race, color, creed, religion, age, national origin, marital
status, sexual orientation, disability, status with regard to public assistance,
veteran or military status, genetic information, or any other protected class
under federal, state or local law. You hereby waive any and all relief not
provided for in this Agreement. You understand and agree that, by signing this
Agreement, you waive and release any past, present, or future claim to
employment with MakeMusic.
          c. If you file, or have filed on your behalf, a charge, complaint, or
action, you agree that the payments and benefits described above in Section 2 is
in complete satisfaction of any

-4-



--------------------------------------------------------------------------------



 



and all claims in connection with such charge, complaint, or action and you
waive, and agree not to take, any award of money or other damages from such
charge, complaint, or action.
          d. You are not, by signing this Agreement, releasing or waiving
(1) any vested interest you may have in any 401(k) or profit sharing plan by
virtue of your employment with MakeMusic, (2) any rights or claims that may
arise after the Agreement is signed, (3) the post-employment payments and
benefits specifically promised to you under Section 2 of this Agreement, (4) the
right to institute legal action for the purpose of enforcing the provisions of
this Agreement, (5) any rights you have under workers compensation laws, (6) any
rights you have under state unemployment compensation benefits laws, (7) the
right to file a charge of discrimination with a governmental agency such as the
Equal Employment Opportunity Commission, although, as noted above, you agree
that you will not be able to recover any award of money or damages if you file
such a charge or have a charge filed on your behalf, or (8) the right to
coverage and indemnification under MakeMusic’s directors’ and officers’
insurance coverage as set forth in MakeMusic’s D&O insurance policy.
          e. MakeMusic, as used in this Section 3, shall mean MakeMusic, Inc.
and its parent, subsidiaries, divisions, affiliated entities, insurers, if any,
and its and their present and former officers, directors, shareholders,
trustees, employees, agents, attorneys, representatives and consultants, and the
successors and assigns of each, whether in their individual or official
capacities, and the current and former trustees or administrators of any pension
or other benefit plan applicable to the employees or former employees of
MakeMusic, in their official and individual capacities.
     4. MakeMusic’s Release of Claims. Specifically in consideration of your
release of claims as described in Section 3 of this Agreement, to which
MakeMusic would not otherwise be entitled, MakeMusic hereby does release, agree
not to sue, and forever discharge you of and from any and all manner of claims,
demands, actions, causes of action, administrative claims, liability, damages,
claims for punitive or liquidated damages, claims for attorneys’ fees, costs and
disbursements, individual or class action claims, or demands of any kind
whatsoever, MakeMusic has or might have against you as of the date it signs this
Agreement, in law or equity, contract or tort, arising within the scope of your
employment with MakeMusic, from the beginning of time through the date of
MakeMusic’s signing this Agreement. Notwithstanding the foregoing, MakeMusic is
not, by signing this Agreement, releasing or waiving (1) any rights or claims
that may arise after it signs this Agreement, (2) the right to institute legal
action for the purpose of enforcing the provisions of this Agreement, or (3) the
right to institute legal action for the purpose of enforcing Articles IV, V
and/or VI of your Employment Agreement with MakeMusic.
     5. Notice of Right to Consult Attorney and Twenty-One (21) Calendar Day
Consideration Period. By signing this Agreement, you acknowledge and agree that
MakeMusic has informed you by this Agreement that (1) you have the right to
consult with an attorney of your choice prior to signing this Agreement, and
(2) you are entitled to twenty-one (21) calendar days from December 31, 2008 to
consider whether the terms are acceptable to you. You have the right, if you
choose, to sign this Agreement prior to the expiration of the twenty-one
(21) day period. You may not, however, execute the second signature block of
this Agreement until sometime between December 31, 2008 and January 21, 2009.

-5-



--------------------------------------------------------------------------------



 



     6. Notification of Rights under the Minnesota Human Rights Act (Minn. Stat.
Chapter 363A) and the Federal Age Discrimination in Employment Act (29 U.S.C. §
621 et seq.). You are hereby notified of your right to rescind the release of
claims contained in Section 3 with regard to claims arising under the Minnesota
Human Rights Act, Minnesota Statutes Chapter 363A, within fifteen (15) calendar
days of your signing the second signature block of this Agreement, and with
regard to your rights arising under the federal Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., within seven (7) calendar days of your signing the
second signature block of this Agreement. The two rescission periods shall run
concurrently. In order to be effective, the rescission must (a) be in writing;
(b) delivered to Deb Peterson, MakeMusic, Inc., 7615 Golden Triangle Drive,
Suite M, Eden Prairie, MN 55344-3848 by hand or mail within the required period;
and (c) if delivered by mail, the rescission must be postmarked within the
required period, properly addressed to Deb Peterson, as set forth above, and
sent by certified mail, return receipt requested. You understand that if you
rescind any part of this Agreement in accordance with this Section 6, you will
not receive the separation pay and benefits described in Section 2 and you will
be obligated to return any such payments and benefits if already received.
     7. Return of Property. By signing this Agreement, you acknowledge and agree
that all documents and materials relating to the business of, or the services
provided by, MakeMusic are the sole property of MakeMusic. Except as set forth
in Section 2.e. above, by signing this Agreement you further agree and represent
that you have returned to MakeMusic all of its property, including but not
limited to, all keys, access cards, credit cards, customer records and other
documents and materials, whether on computer disc, hard drive or other form, and
all copies thereof, within your possession or control, which in any manner
relate to the business of, or the duties and services you performed on behalf of
MakeMusic.
     8. On-Going Obligations. You are hereby reminded of your on-going
obligations to MakeMusic under Articles IV, V and VI of your Employment
Agreement. You acknowledge and agree that if you violate Article IV, V and/or VI
of your Employment Agreement as proven in a court of law, MakeMusic shall be
entitled to all available legal and equitable remedies, including but not
limited to suspending and recovering any and all payments and benefits made or
to be made under Section 2 of this Agreement.
     9. Non-Disparagement and Confidentiality. You promise and agree not to
disparage MakeMusic, its shareholders, officers, directors, employees,
customers, products or services. Likewise, MakeMusic’s Board of Directors,
executive-level employees, and Deb Peterson promise and agree not to disparage
you. You also promise and agree not to disclose or discuss, directly or
indirectly, in any manner whatsoever, any information regarding the substance
and/or nature of any dispute between MakeMusic and any employee or former
employee, including yourself. You agree that the only people with whom you may
discuss this confidential information are your legal advisors or as otherwise
required by law.
     10. Remedies. If you breach any term of this Agreement as proven in a court
of law, MakeMusic shall be entitled to its available legal and equitable
remedies, including but not limited to suspending and recovering any and all
payments and benefits made or to be made under this Agreement and payment by you
of its attorneys’ fees and costs. If MakeMusic seeks and/or obtains

-6-



--------------------------------------------------------------------------------



 



relief from an alleged breach of this Agreement, all of the provisions of this
Agreement shall remain in full force and effect.
     11. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as, an admission by MakeMusic or you of
any liability or unlawful conduct whatsoever. MakeMusic and you specifically
deny any liability or unlawful conduct.
     12. Successors and Assigns. This Agreement is personal to you and may not
be assigned by you without the written agreement of MakeMusic. The rights and
obligations of this Agreement shall inure to the successors and assigns of
MakeMusic.
     13. Enforceability. If a court finds any term of this Agreement to be
invalid, unenforceable, or void, the parties agree that the court shall modify
such term to make it enforceable to the maximum extent possible. If the term
cannot be modified, the parties agree that the term shall be severed and all
other terms of this Agreement shall remain in effect.
     14. Law Governing. This Agreement shall be governed and construed in
accordance with the laws of the State of Minnesota.
     15. Full Agreement. This Agreement, along with Exhibit A hereto, contains
the full agreement between you and MakeMusic and may not be modified, altered,
or changed in any way except by written agreement signed by both parties. The
parties agree that this Agreement supersedes and terminates any and all other
written and oral agreements and understandings between the parties except for
the following agreements which shall remain in full force and effect: your
separate stock option agreements with MakeMusic and Articles I and IV — X of
your Employment Agreement.
     16. Acknowledgment of Reading and Understanding. By signing this Agreement,
you acknowledge that you have read this Agreement, including the release of
claims contained in Section 3, and understand that the release of claims is a
full and final release of all claims you may have against MakeMusic and the
other entities and individuals covered by the release. By signing, you also
acknowledge and agree that you have entered into this Agreement knowingly and
voluntarily.
     The offer contained in this Agreement will expire at 5:00 p.m. on
January 21, 2009. After you have reviewed this Agreement and obtained whatever
advice and counsel you consider appropriate regarding it, please evidence your
agreement to the provisions set forth in this Agreement, by signing, dating and
returning the first signature block at the end of this Agreement to MakeMusic’s
legal counsel, Ingrid Culp. To finalize this Agreement, sometime between
December 31, 2008 and January 21, 2009, you must sign, date and return the
second signature block at the end of this Agreement to Ingrid Culp.
     John, we thank you for your many and invaluable contributions to MakeMusic
and wish you all the best both personally and professionally.
Sincerely,

-7-



--------------------------------------------------------------------------------



 



            MAKEMUSIC, INC.
      /s/ Jeff Koch       Jeff Koch      Chairman of the Board of Directors     

FIRST ACKNOWLEDGMENT AND SIGNATURE
By signing below, I, John Paulson, acknowledge and agree to the following:

•   I have read this Separation Agreement and Release carefully.   •   I agree
that this Separation Agreement and Release accurately reflects the agreement
between me and MakeMusic with regard to the separation of my employment.   •   I
will execute and return to MakeMusic the “Second Acknowledgment and Signature”
sometime between December 31, 2008 and January 21, 2009.

Accepted this 12th day of December, 2008.

                  /s/ John Paulson       John Paulson           

SECOND ACKNOWLEDGMENT AND SIGNATURE
     By signing below, I, John Paulson, acknowledge and agree to the following:

•   I have had adequate time to consider whether to sign this Separation
Agreement and Release.   •   I have read this Separation Agreement and Release
carefully.   •   I understand and agree to all of the terms of the Separation
Agreement and Release.   •   I am knowingly and voluntarily releasing my claims
against MakeMusic.   •   I have not, in signing this Agreement, relied upon any
statements or explanations made by MakeMusic except as for those specifically
set forth in this Separation Agreement and Release.   •   I intend this
Separation Agreement and Release to be legally binding.   •   I am signing this
Separation Agreement and Release on or after my last day of employment with
MakeMusic.

Accepted this 8th day of January 2009.

                  /s/ John Paulson       John Paulson         

-8-



--------------------------------------------------------------------------------



 



Exhibit A
CONSULTING AGREEMENT
     THIS AGREEMENT is made and entered into by and between MakeMusic, Inc.,
which is referred to as “MakeMusic,” and John Paulson, who is referred to as
“Consultant.”
     1. Services to Be Performed. MakeMusic hereby engages Consultant to provide
services as requested by MakeMusic’s Chief Executive Officer, Ron Raup.
Consultant agrees that he shall perform only those services requested by Ron
Raup. The parties acknowledge and agree that MakeMusic will not request services
at a level in excess of 20% of the average level of Consultant’s services to
MakeMusic over the last 36 months of his employment with MakeMusic.
     2. Terms of Payment. For the services Consultant provides under this
Agreement, Consultant will be paid a total consulting fee of $50,000, to be paid
prorata in substantially equal installments on MakeMusic’s regular payroll
schedule during the term of this Agreement. Consultant understands and agrees
that Consultant shall be entitled to no other remuneration or benefits for his
services hereunder other than as set forth in this paragraph.
     3. Term. This Agreement shall begin on January 1, 2009 and shall terminate
on July 7, 2009. Notwithstanding the foregoing, this Agreement may be terminated
earlier as described in paragraph 8.
     4. Expenses. MakeMusic shall not be responsible or liable for any expenses
that Consultant incurs in performing any services under this Agreement.
Notwithstanding the foregoing, if Consultant travels at the request of MakeMusic
during the term of this Agreement, MakeMusic will reimburse Consultant for his
reasonable and documented travel expenses in accordance with MakeMusic policy.
     5. Independent Contractor Status. MakeMusic and Consultant agree that
Consultant is an independent contractor and not an employee during the term of
this Agreement. Additionally, Consultant agrees that Consultant shall comply
with all federal, state, and local laws, and rules and regulations that now
apply or may in the future apply to Consultant. Consultant understands and
agrees that MakeMusic shall not be responsible or liable for any obligation
Consultant incurs unless MakeMusic has specifically agreed to it in writing.
     6. Payroll or Employment Taxes. During the term of this Agreement,
MakeMusic shall not treat Consultant as an employee for federal, state, or local
tax purposes or for any other purpose. MakeMusic shall not withhold or pay
payroll or employment taxes of any kind with respect to any amounts that
Consultant is paid under this Agreement, including but not limited to, FICA,
FUTA, federal and state personal income tax, and state unemployment insurance
benefits tax. Consultant agrees that Consultant is personally responsible for
making all filings with and payments to the Internal Revenue Service and state
and local taxing authorities as are appropriate to Consultant’s status as an
independent contractor under this Agreement.

-9-



--------------------------------------------------------------------------------



 



     7. Workers’ Compensation, Unemployment Benefits, Other Benefits. MakeMusic
has not obtained and will not obtain workers’ compensation insurance for
Consultant during the term of this Agreement. Consultant shall comply with the
workers’ compensation laws with respect to Consultant. Consultant understands
that Consultant is not entitled to unemployment compensation benefits or any
other benefits normally afforded to an employee of MakeMusic due to Consultant’s
status as an independent contractor.
     8. Termination. This Agreement may be terminated effective immediately by
either party upon written notice to the other party. If MakeMusic terminates
this Agreement without cause, MakeMusic shall continue to make payments under
this Agreement until such Agreement terminates on July 7, 2009. If MakeMusic
terminates this Agreement with cause or Consultant terminates this Agreement for
any reason, MakeMusic shall cease making payments to Consultant under this
Agreement, provided, however, that in the event of such termination (by
MakeMusic or Consultant), MakeMusic shall pay Consultant no less than $30,000 of
the consulting fee plus a prorated amount of the remaining $20,000 in consulting
fee, prorated from January 1, 2009 to the date of termination. Cause shall
include, but not be limited to, Consultant’s failure for what ever reason to
execute the Separation Agreement and Release between the parties, Consultant’s
rescission of his execution of the Separation Agreement and Release, material
violation of this Agreement or the Separation Agreement and Release between the
parties, or any act of Consultant’s which is not requested by MakeMusic’s CEO,
Ron Raup, exposing MakeMusic to liability.
     9. Work For Others. Consultant understands that Consultant may provide
services to other entities during the term of this Agreement so long as
Consultant does not violate Articles IV, V and VI of his Employment Agreement
with MakeMusic.
     10. Non-Waiver. The delay or failure of either party to enforce any
provision of this Agreement shall not constitute a waiver of its right to
enforce that or any other provision.
     11. Governing Law. This Agreement and all questions arising in connection
with it shall be governed by the laws of the State of Minnesota.
     12. Successors and Assigns. The rights and obligations of MakeMusic under
this Agreement shall inure to the benefit of the successors and assigns of
MakeMusic. The rights and obligations of Consultant shall not be assignable to
others.
     13. Entire Agreement. This Agreement states the entire agreement of the
parties as to its subject matter, and merges all prior negotiations, agreements,
and understandings as to its subject matter, if any. No modification, release,
discharge, or waiver of any provision of this Agreement will have any force or
effect unless made in writing and signed by both MakeMusic and Consultant.

            CONSULTANT:
    Date: December 12, 2008  By   /s/ John Paulson         John Paulson         
   

-10-



--------------------------------------------------------------------------------



 



            Federal Tax Consultant I.D. No. (either
Identification No. or Social Security No.):
                  MAKEMUSIC, INC.
    Date: December 12, 2008  By   /s/ John Raup         Ron Raup        Its:
Chief Executive Officer   

-11-



--------------------------------------------------------------------------------



 



         

Exhibit B
AMENDMENT TO INCENTIVE STOCK OPTION AGREEMENT
     This Amendment (the “Amendment”) to the Incentive Stock Option Agreement
dated June 27, 2001 (the “Agreement”) by and among MakeMusic Inc. (f/k/a
Net4Music Inc.) (the “Company”) and John W. Paulson (the “Optionee”) is
effective as of December 31, 2008. Capitalized terms not defined in this
Amendment will have the definitions set forth in the Agreement.
Agreement
     The Company and Optionee entered into a Separation Agreement and Release
dated December 12, 2008, pursuant to which, the Company and Optionee agreed,
among other things, to accelerate the vesting of the shares covered by the
Agreement and to extend the expiration date of the Agreement. Thus, the Company
and Optionee hereby agree to (i) revise Section 3 of the Agreement to provide
that the option shall become exercisable as to 6,000 shares on December 31, 2008
and that term during which the option may be exercised shall terminate on
December 31, 2009, regardless of Optionee’s employment status; (ii) delete
Section 10 of the Agreement and (iii) revise Section 11 of the Agreement to
provide that in the event of Optionee’s death during the term of the Agreement
the option shall remain exercisable until December 31, 2009. For purposes of
clarification, in the event of a Change of Control (as defined in the Agreement
amended by Board resolution on March 15, 2007), the vested shares shall remain
exercisable until the earlier of December 31, 2009 (the expiration date stated
in Paragraph 2(a) as amended above), and the date determined by the Board in
connection with the Change of Control pursuant to the terms of the Plan.
Further, the Company and the Optionee hereby agree that the option is eligible
for cashless exercise pursuant to the amendment to the Company’s 2003 Equity
Incentive Plan approved by the Company’s Board on November 24, 2008. The Company
and Optionee acknowledge that this Amendment has the effect of making the option
covered by the Agreement a non-qualified stock option under applicable IRS rules
and agree that the Agreement shall be interpreted as such. Except as amended
hereby, the Agreement shall remain in full force and effect.
     In Witness Whereof, the parties hereto have caused this Amendment to be
executed in the manner appropriate to each, effective as of the date entered on
the first page hereof.

            MakeMusic Inc.
      By:   /s/ Jeffrey A. Koch         Jeffrey A. Koch              /s/ John W.
Paulson       John W. Paulson         

-12-



--------------------------------------------------------------------------------



 



         

AMENDMENT TO INCENTIVE STOCK OPTION AGREEMENT
     This Amendment (the “Amendment”) to the Incentive Stock Option Agreement
dated July 7, 2003 (the “Agreement”) by and among MakeMusic Inc. (f/k/a
MakeMusic! Inc.) (the “Company”) and John W. Paulson (the “Optionee”) is
effective as of December 31, 2008. Capitalized terms not defined in this
Amendment will have the definitions set forth in the Agreement.
Agreement
     The Company and Optionee entered into a Separation Agreement and Release
dated December 12, 2008, pursuant to which, the Company and Optionee agreed,
among other things, to accelerate the vesting of the shares covered by the
Agreement and to revise the expiration date of the Agreement. Thus, the Company
and Optionee hereby agree to (i) revise Section 2(a) of the Agreement to provide
that the option shall become exercisable as to 195,000 shares on December 31,
2008 and that term during which the option may be exercised shall terminate on
December 31, 2009 with respect to 105,300 shares and July 6, 2010 with respect
to the remaining 89,700 shares, regardless of Optionee’s employment status;
(ii) delete Sections 2(b) and (c) of the Agreement and (iii) revise Section 2(d)
of the Agreement to provide that in the event of Optionee’s death during the
term of the Agreement the option shall remain exercisable until December 31,
2009. For purposes of clarification, in the event of a Change of Control (as
defined in the Agreement amended by Board resolution on March 15, 2007), the
vested shares shall remain exercisable until the earlier of December 31, 2009
(the expiration date stated in Paragraph 2(a) as amended above), and the date
determined by the Board in connection with the Change of Control pursuant to the
terms of the Plan; and the final sentence of Section 4(c) relating to the
treatment of the option in the event of a sale of the Company is deleted as it
is superseded by the effect of this Amendment. Further, the Company and the
Optionee hereby agree that the option is eligible for cashless exercise pursuant
to the amendment to the Company’s 2003 Equity Incentive Plan approved by the
Company’s Board on November 24, 2008. The Company and Optionee acknowledge that
this Amendment has the effect of making the option covered by the Agreement a
non-qualified stock option under applicable IRS rules and agree that the
Agreement shall be interpreted as such. Except as amended hereby, the Agreement
shall remain in full force and effect.
     In Witness Whereof, the parties hereto have caused this Amendment to be
executed in the manner appropriate to each, effective as of the date entered on
the first page hereof.

            MakeMusic Inc.
      By:   /s/ Jeffrey A. Koch         Jeffrey A. Koch              /s/ John W.
Paulson       John W. Paulson         

 



--------------------------------------------------------------------------------



 



AMENDMENT TO INCENTIVE STOCK OPTION AGREEMENT
     This Amendment (the “Amendment”) to the Incentive Stock Option Agreement
dated February 15, 2007 (the “Agreement”) by and among MakeMusic Inc. (the
“Company”) and John W. Paulson (the “Optionee”) is effective as of December 31,
2008. Capitalized terms not defined in this Amendment will have the definitions
set forth in the Agreement.
Agreement
     The Company and Optionee entered into a Separation Agreement and Release
dated December 12, 2008, pursuant to which, the Company and Optionee agreed,
among other things, to extend the expiration date of the Agreement. Thus, the
Company and Optionee hereby agree to (i) revise Section 2(a) of the Agreement to
provide that the option shall be exercisable as to 37,500 shares on December 31,
2008, that no further vesting shall occur after such date and that the term
during which the vested portion of the option may be exercised shall terminate
on December 31, 2009, regardless of Optionee’s employment status; (ii) delete
Sections 2(b) and (c) of the Agreement and (iii) revise Section 2(d) of the
Agreement to provide that in the event of Optionee’s death during the term of
the Agreement the option shall remain exercisable until December 31, 2009. For
purposes of clarification, in the event of a Change of Control (as defined in
the Agreement amended by Board resolution on March 15, 2007), the vested shares
shall remain exercisable until the earlier of December 31, 2009 (the expiration
date stated in Paragraph 2(a) as amended above), and the date determined by the
Board in connection with the Change of Control pursuant to the terms of the
Plan; and the final sentence of Section 4(c) relating to the treatment of the
option in the event of a sale of the Company is deleted as it is superseded by
the effect of this Amendment. Further, the Company and the Optionee hereby agree
that the option is eligible for cashless exercise pursuant to the amendment to
the Company’s 2003 Equity Incentive Plan approved by the Company’s Board on
November 24, 2008. The Company and Optionee acknowledge that this Amendment has
the effect of making the option covered by the Agreement a non-qualified stock
option under applicable IRS rules and agree that the Agreement shall be
interpreted as such. Except as amended hereby, the Agreement shall remain in
full force and effect.
     In Witness Whereof, the parties hereto have caused this Amendment to be
executed in the manner appropriate to each, effective as of the date entered on
the first page hereof.

            MakeMusic Inc.
      By:   /s/ Jeffrey A. Koch         Jeffrey A. Koch              /s/ John W.
Paulson       John W. Paulson         

 